13‐42‐ag 
Trunov v. Holder 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
 
                               SUMMARY ORDER 
Rulings by summary order do not have precedential effect.  Citation to a summary 
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule 
of  Appellate  Procedure  32.1  and  this  Court’s  Local  Rule  32.1.1.    When  citing  a 
summary  order  in  a  document  filed  with  this  Court,  a  party  must  cite  either  the 
Federal Appendix or an electronic database (with the notation “summary order”).  
A  party  citing  a  summary  order  must  serve  a  copy  of  it  on  any  party  not 
represented by counsel. 
        
       At a stated term of the United States Court of Appeals for the Second Circuit, 
held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
City of New York, on the 4th day of June, two thousand fourteen. 
        
PRESENT:  DENNIS JACOBS, 
               CHESTER J. STRAUB, 
               SUSAN L. CARNEY, 
                            Circuit Judges. 
_____________________________________ 
 
ANDREY NIKOLAEVICH TRUNOV, 
               Petitioner, 
                
               v.                                                   13‐42‐ag 
 
ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL,  
               Respondent. 
_____________________________________ 
 
 
FOR PETITIONER:                                MICHAEL DELORETO, L.A.R. 46.1(e) and 
                                               ROBERT LORFINK, L.A.R. 46.1(e)  (Rachel 
                                               Godsil and Jon Romberg, on the brief), 
                                               Seton Hall University School of Law 
                                               Center for Social Justice, Newark, NJ. 
 
FOR RESPONDENT:                                SABATINO F. LEO, Trial Attorney (Stuart 
                                               F. Delery, Assistant Attorney General 
                                               and Ernesto H. Molina, Jr., Assistant 
                                               Director on the brief), United States 
                                               Department of Justice, Washington, 
                                               DC. 
 
 
      Petition for review of a decision of the Board of Immigration Appeals 

(“BIA”). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

AND DECREED that the petition for review is GRANTED, the decision of the BIA 

is VACATED, and the case is REMANDED for proceedings consistent with this 

order. 

      This is an immigration case about the phrase “confined, as a result of 

conviction.”  Under 8 U.S.C. § 1101(f)(7), a person who is “confined, as a result of 

conviction” for 180 days or more within a certain timeframe is precluded from 

establishing his good moral character. 

      Petitioner Andrey Trunov was arrested and spent 167 days in jail before 

pleading guilty to Third Degree Menacing, N.Y. PENAL LAW § 120.15.  He was 

sentenced to “time served” – effectively the mandatory maximum sentence of 90 

days under New York law.  See People v. Cortese, 79 A.D.3d 1281, 1284 (3d Dep’t 




                                          2 
2010); People v. Conley, 70 A.D.3d 961, 962 (2d Dep’t 2010); People v. Marinaccio, 297 

A.D.2d 754, 755 (2d Dep’t 2002).1 

         Because of prior time in confinement, the sentence for Menacing put Trunov 

above the 180 day mark.  The catch is that the sentence was later reduced.  The new 

sentence, if counted for purposes of § 1101(f)(7), would put Trunov under the 180 

day threshold. 

         The BIA concluded that the sentencing modification did not affect § 1101(f)(7) 

and that Trunov was therefore precluded from establishing his good moral 

character.  We GRANT the petition for review, VACATE the BIA’s decision, and 

REMAND the cause to the BIA for proceedings consistent with this order.  We 

assume the parties’ familiarity with the underlying facts, the procedural history, 

and the issues presented for review. 

         “While the BIA’s interpretation of immigration statutes is generally entitled 

to Chevron deference, interpretations in non‐precedential unpublished BIA 

decisions, as in the instant case, are not so entitled.”  Varughese v. Holder, 629 F.3d 

272, 274 (2d Cir. 2010) (per curiam). 

         The BIA has previously encountered the issue of how to handle modified or 

vacated legal rulings.  Sometimes immigration consequences turn on the existence 

of a conviction.  See, e.g., 8 U.S.C. § 1227(a)(2)(A).  When a conviction is vacated 

“solely to aid [an alien] in avoiding immigration consequences” and not because of 

“any procedural or substantive defect in the original conviction,” the original 

conviction is still considered valid for immigration purposes.  Saleh v. Gonzales, 495 




1   We need not address whether or to what extent the original sentence was improper.

                                                3 
F.3d 17, 19 (2d Cir. 2007); see also In re Pickering, 23 I. & N. Dec. 621, 624‐25 (B.I.A. 

2003). 

      Other times, immigration consequences turn on the sentence that was 

ordered.  See 8 U.S.C. §§ 1101(f)(8), 1101(a)(43)(G).  When a sentence is modified, 

the BIA has credited the newer sentence regardless of the motivations behind the 

change.  In re Cota‐Vargas, 23 I. & N. Dec. 849, 850‐53 (B.I.A. 2005). 

      The Government argues that “it is the length of confinement and not 

sentence length that matters” for purposes of § 1101(f)(7).  Resp’t’s Br. 21.  The 

validity of that argument may turn on how the BIA construes the five words in the 

statute after “confinement”: “confine[ment], as a result of conviction.”  There is a 

substantial question as to whether someone can be “confined, as a result of 

conviction” other than pursuant to a sentence.  In other words, how is a sentence 

not a necessary component of § 1101(f)(7)? 

      The BIA stated that it would not credit the modification because Trunov 

served 90 days “pursuant to a then existing lawful sentence.”  It is unclear how or 

whether this reasoning can be reconciled with Cota‐Vargas, supra, in which there 

was a “then existing lawful sentence,” but the BIA credited only the newer sentence 

nonetheless.   

      When dealing with a non‐precedential BIA decision, we have often 

remanded so “the BIA [can] by published opinion interpret a statute it is charged 

with enforcing.”  Dobrova v. Holder, 607 F.3d 297, 300 (2d Cir. 2010); see also Jian Hui 

Shao v. BIA, 465 F.3d 497, 502‐03 (2d Cir. 2006).  We will do so here.  One of the 

many reasons for this procedure is that “any effort expended by us interpreting the 

statute would be for nought should the BIA subsequently reach a different, yet 



                                            4 
reasonable, interpretation.”  Jian Hui Shao, 465 F.3d at 502; see also Yuanliang Liu v. 

U.S. Depʹt of Justice, 455 F.3d 106, 116‐17 (2d Cir. 2006) (setting forth numerous 

factors). 

       For the foregoing reasons, we GRANT the petition for review, VACATE the 

BIA’s decision, and REMAND the cause to the BIA for proceedings consistent with 

this order.  On remand, the BIA may also consider the Immigration Judge’s 

alternative bases for denying relief. 

        

                                          FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk of Court 
        




                                           5